 



EXHIBIT 10.1
EXECUTION COPY

HOUSEHOLD RECEIVABLES ACQUISITION COMPANY

Seller,

HSBC PRIVATE LABEL ACQUISITION CORPORATION (USA)

Purchaser,

and

HSBC FINANCE CORPORATION
(successor by merger to Household Finance Corporation)

RECEIVABLES SALE AND PURCHASE,

ASSIGNMENT AND ASSUMPTION

AGREEMENT

Dated as of December 29, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS
    1  
SECTION 2. SALE AND PURCHASE OF RECEIVABLES AND TRANSFER ASSETS
    3  
SECTION 3. PURCHASE PRICE
    4  
SECTION 4. REPRESENTATIONS AND WARRANTIES OF SELLER
    4  
SECTION 5. INDEMNIFICATION BY SELLER AND HBFC
    6  
SECTION 6. COVENANT OF SELLER
    8  
SECTION 7. CONDITIONS OF SALE
    8  
SECTION 8. CLOSING
    8  
SECTION 9. TAXES
    8  
SECTION 10. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    9  
SECTION 11. INDEMNIFICATION BY PURCHASER
    9  
SECTION 12. NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES
    11  
SECTION 13. NOTICES
    11  
SECTION 14. SEVERABILITY
    11  
SECTION 15. AMENDMENTS
    11  
SECTION 16. COUNTERPARTS
    11  
SECTION 17. HEADINGS
    11  
SECTION 18. GOVERNING LAW
    11  
SECTION 19. INDEPENDENT CONTRACTOR
    11  
SECTION 20. NO JOINT VENTURE
    12  
SECTION 21. ENTIRE AGREEMENT
    12  

i



--------------------------------------------------------------------------------



 



          RECEIVABLES SALE AND PURCHASE, ASSIGNMENT AND ASSUMPTION AGREEMENT
(the “Agreement”), dated as of December 29, 2004, by and among HOUSEHOLD
RECEIVABLE ACQUISITION COMPANY, a Delaware corporation (“HRAC” or the “Seller”),
HSBC Private Label Acquisition Corporation (USA), a Delaware corporation, (“HSBC
PLAC” or the “Purchaser”), and HSBC FINANCE CORPORATION, a Delaware corporation
(“HBFC”) (successor by merger to Household Finance Corporation).

W I T N E S S E T H:

          WHEREAS, Seller is engaged, in part, in the business of buying and
selling receivables generated in connection with the Saks private label program,
which Saks accounts were either acquired or originated by Household Bank (SB),
N.A. (the “Bank”), certain of such receivables having been sold to Seller by the
Bank;

          WHEREAS, Seller desires to sell to Purchaser existing receivables as
defined below related to Saks private label merchant credit accounts, the
Transfer Assets (as defined below) and certain related liabilities, including,
but not limited to, Seller’s obligations under various securitizations; and

          WHEREAS, Purchaser desires to purchase such Receivables and Transfer
Assets and assume such Liabilities from Seller, as more particularly defined
herein on the terms and conditions set forth in this Agreement;

          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual covenants and conditions contained in this Agreement, and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, it is agreed as follows:

          SECTION 1. DEFINITIONS. All capitalized terms used herein or in any
document, made or delivered pursuant hereto, and not defined herein or therein,
shall have the meaning ascribed thereto in the Master Pooling and Servicing
Agreement, dated as of August 21, 1997, among HRSI Funding, Inc. III, as
Successor Transferor, Household Finance Corporation (as a result of a merger,
HSBC Finance Corporation is successor thereto), as Successor Servicer, and Wells
Fargo Bank, National Association, as trustee on behalf of the Saks Credit Card
Master Trust, and all amendments and supplements thereto; in addition, the
following words and phrases shall have the following meanings:

          “Account” shall mean each revolving credit account established by the
Bank under its Saks private label credit card program which is subject to the
Bank RPA.

          “Accrued Interest” shall mean the aggregate amount of all finance
charges that have accrued on the Accounts as of the Closing Date which has not
been posted to such Accounts, but will be posted to the Accounts in the billing
cycle immediately following the Closing Date.

 



--------------------------------------------------------------------------------



 



          “Accrued Fee” shall mean the aggregate amount of all fees that have
accrued on the Accounts as of the Closing Date which has not been posted to such
Accounts, but will be posted to the Accounts in the billing cycle immediately
following the Closing Date.

          “Affiliate” shall mean, with respect to a particular person or entity,
any person or entity that directly or indirectly is in control of, is controlled
by, or is under common control with, such person or entity.

          “Bank” shall mean Household Bank (SB), N.A., and its successors and
assigns.

          “Bank RPA” shall mean the Receivables Purchase Agreement (as has been
or may be amended from time to time), dated as of April 15, 2003, between HRAC
and the Bank.

          “Closing Date” shall mean the date of the closing of the sale and
purchase of the Receivables and Transfer Assets and assumption of the
Liabilities associated with the Accounts, as further defined in Section 8.

          “Cut-Off Time” shall mean 11:59 p.m. on the calendar day preceding the
Closing Date.

          “Liabilities” shall mean Seller’s interest in any outstanding credit
balances associated with all Accounts as of the Closing Date contained in
Section 2 of this Agreement and Seller’s obligations under each of the
Receivables Purchase Agreements.

          “Purchase Price” shall be the sum set forth on bill of sale delivered
to the Purchaser by the Seller.

          “Receivables” shall mean all amounts shown on Seller’s records as
amounts due and payable as of the Closing Date on any Account issued by the Bank
under the Saks private label credit program, which were purchased by Seller
pursuant to the Bank RPA, other than Securitized Receivables. The Receivables
shall include principal, finance charge, all administrative and transaction fees
and insurance/debt cancellation proceeds. The Receivables shall not include any
Accrued Interest or Accrued Fees.

          “Receivables Purchase Agreements” shall mean the receivables purchase
agreements listed on Schedule A.

          “Securitized Receivables” shall mean the Receivables which are owned
by the Trust.

          “Transfer Assets” shall be as defined in Section 2(c) of this
Agreement.

          “Trust” shall mean Saks Credit Card Master Trust.

2



--------------------------------------------------------------------------------



 



          SECTION 2. SALE AND PURCHASE OF RECEIVABLES AND TRANSFER ASSETS.

     (a) Subject to the terms of this Agreement and as described below, on the
Closing Date, Seller agrees to sell, convey, transfer and assign to Purchaser
and Purchaser agrees to purchase from Seller, for the consideration herein
provided, all right, title, interest and obligations of Seller in and to any
Receivables now existing in connection with the Accounts offered by the Bank, if
any (the “Sale”). All Receivables sold to Purchaser under this Agreement are
sold and transferred without recourse as to their enforceability, collectibility
or documentation. On the Closing Date, Seller shall transfer to Purchaser all
Receivables and Liabilities existing on such date associated with the Accounts.

     (b) Subject to the terms of this Agreement, on the Closing Date, Seller
agrees to assign its rights under each of the Receivables Purchase Agreements
and to be released from its obligations under each of the Receivables Purchase
Agreements and Purchaser agrees to assume all of Seller’s obligations under each
of the Receivables Purchase Agreements. On and after the Closing Date, Purchaser
agrees that it will be bound by the provisions set forth in each of the
Receivables Purchase Agreements, and hereby assumes and will perform in
accordance with its terms all the obligations which by the terms set forth in
each of the Receivables Purchase Agreements were required to be performed by
Seller prior to this Agreement and which Seller would be required to perform on
or after this Agreement had Seller not entered into this Agreement.

     (c) In consideration of the payment by Purchaser of the Purchase Price,
receipt of which is hereby acknowledged by Seller, and Purchaser’s assumption of
all of Seller’s obligations under the Receivables Purchase Agreements, as of the
Closing Date, Seller does hereby grant, bargain, sell, convey, transfer and
deliver unto Purchaser, its successors and assigns, all of Seller’s right, title
and interest in and to all assets, accounts, investment property, general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
certificates of deposit, goods, letters of credit, and advices of credit and all
proceeds thereof belonging to Seller, including all of Seller’s right, title and
interest in, to and under the Receivables Purchase Agreements (collectively all
such assets hereinafter referred to as the “Transfer Assets”).

     (d) In connection with the Sale, Seller agrees (i) to record and file, at
its own expense, any financing statements, or if a financing statement relating
to the Receivables and Transfer Assets is already on record, an assignment of
the financing statement (and continuation statements with respect to such
financing statements when applicable) or a new financing statement with respect
to the Receivables and Transfer Assets which meets the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect and maintain perfection of the Sale of such Receivables and Transfer
Assets from Seller to Purchaser, (ii) that such financing statements or
assignments shall name Seller, as seller, and Purchaser, as purchaser, of the
Receivables and Transfer

3



--------------------------------------------------------------------------------



 



Assets and (iii) to deliver a file-stamped copy of such financing statements or
assignments or other evidence of such filings to Purchaser as soon as is
practicable after filing.

     (e) The parties hereto intend that the Sale of Seller’s right, title and
interest in and to the Receivables and Transfer Assets shall constitute an
absolute sale, conveying good title free and clear of any liens, claims,
encumbrances or rights of others from Seller to Purchaser and that the
Receivables and Transfer Assets shall not be part of Seller’s estate in the
event of the bankruptcy or insolvency of Seller or a conservatorship,
receivership or similar event with respect to Seller. It is the intention of the
parties hereto that the arrangements with respect to the Receivables and
Transfer Assets shall constitute a purchase and sale of such Receivables and
Transfer Assets and not a loan or a borrowing secured by such Receivables and
Transfer Assets. In the event, however, that it were to be determined that the
transactions evidenced hereby constitute a loan and not a purchase and sale, it
is the intention of the parties hereto that this Agreement shall constitute a
security agreement under applicable law, and that Seller shall be deemed to have
granted and does hereby grant to Purchaser a first priority perfected security
interest in all of Seller’s right, title and interest, whether now owned or
hereafter acquired, in, to and under the Receivables and Transfer Assets to
secure the obligations of seller hereunder.

          SECTION 3. PURCHASE PRICE. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties and covenants of
Seller made herein, Purchaser shall pay and deliver to Seller the Purchase Price
for the Receivables and Transfer Assets purchased and the Liabilities assumed
under this Agreement which shall be fair market value consideration for the
assets purchased as described in the bill of sale or schedules or computer files
delivered therewith.

          SECTION 4. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents
and warrants to Purchaser that as of the Closing Date, as defined in Section 8
below:

     (a) Seller is a corporation duly organized and validly existing under the
laws of its state of incorporation.

     (b) The execution, delivery and performance by Seller of this Agreement has
been duly authorized by all necessary corporate action on the part of Seller.
Seller has full power to consummate the transactions contemplated hereby.
Neither the execution and delivery by Seller of this Agreement, the consummation
by Seller of the transactions contemplated hereby, nor compliance by Seller with
the provisions hereof will conflict with or result in a breach of, or constitute
a default under, any law or governmental regulation or any judgment of order
binding Seller or its properties or any agreement or instrument to which Seller
is a party or by which it is bound.

4



--------------------------------------------------------------------------------



 



     (c) Seller will, on the Closing Date and immediately prior to such date, be
the owner of all right, title and interest in and to all of the Receivables and
Transfer Assets of such Seller to be sold pursuant to this Agreement. Seller
transfers the assets to be sold, free and clear of all assignments, liens,
charges, encumbrances and other security interests.

     (d) This Agreement, and the consummation of the transactions contemplated
herein, constitutes a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect, affecting the enforcement of
creditor’s rights in general and as such enforceability may be limited by
general principles of equity (whether considered in a proceeding at law or in
equity).

     (e) Seller is the legal and beneficial owner of all right, title and
interest in and to the Receivables and Transfer Assets to be sold by Seller.

     (f) The Receivables and Transfer Assets have been conveyed to Purchaser in
compliance, in all material respects, with all laws applicable to Seller.

     (g) Seller has taken the necessary action to notify the Bank and its
respective employees, agents and representatives of the transfer of the
Receivables and Transfer Assets to Purchaser.

     (h) To Seller’s knowledge, it is not in material breach of the Receivables
Purchase Agreements or other agreement that affects the transactions
contemplated herein.

     (i) Each Receivable was created in compliance in all material respects with
all requirements of law and regulation applicable to the Bank and pursuant to a
credit card agreement which complies in all material respects with all
requirements of law applicable to the Bank.

     (j) As of the Closing Date, each Receivable is in compliance in all
material respects with the Federal Financial Institution Examination Council
guidelines.

     (k) With respect to each Receivable, all material consents, licenses,
approvals or authorizations of, or registrations or declarations with, any
governmental authority required to be obtained, effected or given by the Bank in
connection with the creation of such Receivable or the execution, delivery and
performance by the Bank of its obligations under the credit card agreement
pursuant to which such Receivable was created, have been duly obtained, effected
or given and are in full force and effect.

5



--------------------------------------------------------------------------------



 



     (l) At the time of the sale of each Receivable to Purchaser, Seller has
good and marketable title thereto, free and clear of all liens, encumbrances,
charges and security interests.

     (m) Each Receivable is the legal, valid and binding payment obligation of
the obligor thereof, enforceable against such obligor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting the enforcement of creditors’ rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

     (n) No Receivable is, at the time of the sale of such Receivable to
Purchaser, subject to any right of rescission, setoff, counterclaim or any other
defense (including defenses arising out of violations of usury laws) of the
obligor thereunder, other than defenses arising out of applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting the enforcement of creditors’ rights in general.

     (o) At the time of the sale of each Receivable to Purchaser, Seller has
satisfied all of its obligations, if any, required to be satisfied by such time
with respect to such Receivable.

     (p) At the time of the sale of each Receivable to Purchaser, Seller has not
taken any action which, or omitted to take any action the omission of which,
would impair at the time of such sale the rights of Purchaser therein.

     (q) Seller confirms that all the representations and warranties of Seller
under each of the Receivables Purchase Agreements are true and correct as to
Seller.

          SECTION 5. INDEMNIFICATION BY SELLER AND HBFC.

     (a) Seller and HBFC agree to jointly defend, indemnify and hold harmless
Purchaser and its respective employees, agents and representatives against any
and all liabilities, judgments, damages, claims, demands, costs, expenses or
losses (including reasonable attorney’s fees) (i) incurred by reason of any
representation or warranty made by Seller in connection with this Agreement
having been untrue or incorrect in any respect when made or deemed made,
(ii) incurred by reason of any breach by Seller of any covenant or agreement
made herein, or (iii) relating to the Receivables prior to the Closing Date,
provided that in no event shall Seller or HBFC be obligated under this Section 5
to indemnify Purchaser against (i) liability, loss, cost or expenses to the
extent that it results from Purchaser’s negligent or willful acts or omissions
or the negligent or willful acts or omissions of Purchaser’s agents or assignees
or (ii) any credit loss suffered on any Receivable not attributable to the
actions of Seller or any merchant for whom the Bank issues an Account.

6



--------------------------------------------------------------------------------



 



     (b) (In the event any claim is made, or any suit or action is commenced
against Purchaser with respect to which indemnification may be sought by it
under this Section 5, Purchaser shall within ten (10) days thereof give Seller
and HBFC notice and Seller and HBFC shall be entitled to conduct the defense
thereof at Seller’s and HBFC’s expense; provided, however, that Purchaser shall
be entitled to participate in the defense thereof at its own expense if such
claim, suit or action relates to or includes events after the Closing Date.
Seller and HBFC may (but need not) defend or participate in the defense of any
such claim, suit or action, but Seller and HBFC shall notify Purchaser within
ten (10) business days if Seller or HBFC shall not desire to defend or
participate in the defense of any such claim, suit or action, however, Seller
and HBFC shall continue to be liable to Purchaser in connection with the cost of
the defense of such claim, suit or action. Any such election to not defend or
participate shall have no effect upon Seller’s and HBFC’s obligation to
indemnify and hold harmless Purchaser pursuant to this Section 5.

     (c) Purchaser may at any time notify Seller and HBFC of its intentions to
settle or compromise any claim, suit or action against Purchaser which may be
indemnifiable under this Section (and in the defense of which Seller or HBFC has
not previously elected to participate), and Purchaser may settle or compromise
any such claim, suit or action unless Seller or HBFC notifies Purchaser in
writing (within thirty (30) days after Purchaser has given written notice of its
intention to settle or compromise) that Seller or HBFC intends to conduct the
defense of such claim, suit or action and that Seller and HBFC agrees to further
indemnify and hold Purchaser harmless from any liability, loss, cost or expense
to Purchaser in excess of that which Purchaser would have incurred had the
settlement or compromise been effected on the terms proposed by Purchaser. Any
such settlement or compromise of, or any final judgment or decree entered on or
in any claim, suit or action which Purchaser has defended or participated in the
defense of in accordance herewith, shall be deemed to have been consented to by,
and shall be binding upon, Seller and HBFC as fully as if Seller and HBFC had
assumed the defense thereof and a final judgment or decree had been entered in
such suit or action, or with regard to such claim, by a court of competent
jurisdiction for the amount of such settlement, compromise, judgment or decree,
including without limitation court costs and reasonable attorney’s fees.

     (d) Seller or HBFC shall obtain the prior written approval of Purchaser
before entering into any settlement of any claim, suit or action, which it
defends or ceases to defend, if pursuant to or as a result of such settlement or
cessation, any injunctive or other equitable relief or admission of liability
would be imposed against Purchaser. Neither Seller nor HBFC shall consent to the
entry of any judgment or enter into any settlement that does not include, as an
unconditional term thereof, the giving by the claimant or plaintiff to Purchaser
of a release from all liability in respect to such claim.

7



--------------------------------------------------------------------------------



 



          SECTION 6. COVENANT OF SELLER. After the Closing Date, Seller shall
remit to Purchaser all payments received with respect to the Receivables and
Transfer Assets as soon as practicable after the receipt thereof.

          SECTION 7. CONDITIONS OF SALE.

     (a) The obligations of Purchaser to perform hereunder and purchase the
Receivables and the Transfer Assets and assume the Liabilities on the Closing
Date shall be subject to the satisfaction on or before the Closing Date of the
following further conditions: (i) the representations and warranties contained
in Section 4 hereof shall be true and correct in all respects on the Closing
Date as if made on such date; and (ii) Seller shall have performed and observed
all covenants, agreements and conditions hereof to be performed or observed by
it on or before the Closing Date.

     (b) The obligations of Seller to perform hereunder and sell the Receivables
and the Transfer Assets and transfer the Liabilities at Closing shall be subject
to the satisfaction, on or before the Closing Date, of the further condition
that Purchaser shall have delivered to Seller the Purchase Price.

          SECTION 8. CLOSING. The closing of the sale and purchase of the
Receivables and the Transfer Assets and assumption of the Liabilities associated
with the Accounts and owned by Seller on December 29, 2004, as described in
Section 2, shall take place on December 29, 2004 (the “Closing Date”), at the
location as shall be mutually agreed upon by the parties hereto. The closing
documents may each be executed in two or more counterparts including telefax
transmission thereof (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument. On the Closing Date, the following actions shall be
taken:

     (a) Seller shall deliver or cause to be delivered to Purchaser such bills
of sale, assignments, conveyances and other good and sufficient instruments of
transfer (all of which shall be consistent with the terms set forth in this
Agreement), which shall be effective to vest in Purchaser good and valid title
to the Receivables and the Transfer Assets to be sold hereunder.

     (b) Purchaser shall pay to Seller the Purchase Price.

          SECTION 9. TAXES.

     (a) Each party shall promptly pay in full when due any tax or other
governmental charge or fee imposed upon it under applicable law on the sale of
the Receivables and Transfer Assets from Seller to Purchaser pursuant to this
Agreement.

     (b) Seller shall be liable for and pay any taxes related to the Receivables
and Transfer Assets that accrue or otherwise relate to any taxable

8



--------------------------------------------------------------------------------



 



year or period (or portion thereof) ending or deemed to end on or prior to the
Closing Date.

     (c) Purchaser shall be liable for and pay any taxes related to the
Receivables and Transfer Assets that accrue or otherwise relate to any taxable
year or period (or portion thereof) beginning or deemed to begin after the
Closing Date.

          SECTION 10. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. Purchaser
represents and warrants to Seller that as of the date of this Agreement and on
the Closing Date, as defined in Section 8 above:

     (a) Purchaser is a corporation duly organized and validly existing under
the laws of its state of incorporation.

     (b) The execution, delivery and performance by Purchaser of this Agreement
has been duly authorized by all necessary corporate action on the part of
Purchaser. Purchaser has full power to consummate the transactions contemplated
hereby. Neither the execution and delivery by Purchaser of this Agreement, the
consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with the provisions hereof will conflict with or result
in a breach of, or constitute a default under, any law or governmental
regulation or any judgment of order binding Purchaser or its properties or any
agreement or instrument to which Purchaser is a party or by which it is bound.

     (c) This Agreement, and the consummation of the transactions contemplated
herein, constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
affecting the enforcement of creditor’s rights in general and as such
enforceability may be limited general principles of equity (whether considered
in a proceeding at law or in equity).

     (d) Purchaser confirms that all representations and warranties of Seller
under each of the Receivables Purchase Agreements are true and correct as to
Purchaser.

          SECTION 11. INDEMNIFICATION BY PURCHASER.

     (a) Purchaser agrees to defend, indemnify, and hold harmless Seller and its
respective employees, agents, and representatives against any and all
liabilities, judgments, damages, claims, demands, costs, expenses or losses
(including reasonable attorney’s fees) arising after the Closing Date and
incurred by reason of any representation or warranty made by Purchaser in
connection with this Agreement, having been untrue or incorrect in any respect
when made or deemed made, or by reason of the breach by Purchaser of any
covenant or agreement made herein, or by reason of any negligent or willful acts
of Purchaser,

9



--------------------------------------------------------------------------------



 



or by reason of any action or proceeding being instituted by any person based
upon an allegation or assertion which, if true, would indicate the existence of
any of the foregoing circumstances.

     (b) In the event any claim is made, or any suit or action is commenced
against Seller in respect to which indemnification may be sought by Seller under
this Section 11, Seller shall promptly give Purchaser notice thereof and
Purchaser shall be entitled to conduct the defense thereof at Purchaser’s
expense provided, however, that Seller shall be entitled to participate in the
defense thereof at its own expense if such claim, suit or action relates to or
includes events prior to the Closing Date. Purchaser may (but need not) defend
or participate in the defense of any such claim, suit or action, but Purchaser
shall notify Seller within ten (10) business days if Purchaser shall not desire
to defend or participate in the defense of any such claim, suit or action,
however, Purchaser shall continue to be liable to Seller for the cost of the
defense of such claim, suit or action. Any such election to not defend or
participate in the defense shall have no effect upon Purchaser’s obligation to
indemnify and hold harmless Purchaser pursuant to this Section 11.

     (c) Seller may at any time notify Purchaser of its intention to settle or
compromise any claim, suit or action against Seller which may be indemnifiable
under this Section (and in the defense of which Purchaser has not previously
elected to participate), and Seller may settle or compromise any such claim,
suit or action unless Purchaser notifies Seller in writing (within thirty
(30) days after Seller has given Purchaser written notice of its intention to
settle or compromise) that Purchaser intends to conduct the defense of such
claim, suit or action and that Purchaser agrees to further indemnify Seller and
hold Seller harmless from any liability, loss, cost or expense to Seller in
excess of that which Seller would have incurred had the settlement or compromise
been effected on the terms proposed by Seller. Any such settlement or compromise
of, or any final judgment or decree entered on or in, any claim, suit or action
which Seller has defended or participated in the defense of in accordance
herewith shall be deemed to have been consented to by, and shall be binding
upon, Purchaser as fully as if Purchaser had assumed the defense thereof, and a
final judgment or decree had been entered in such suit or action, or with regard
to such claim, by a court of competent jurisdiction for the amount of such
settlement, compromise, judgment or decree, including without limitation court
costs and reasonable attorney’s fees.

     (d) Purchaser shall obtain the prior written approval of Seller before
entering into any settlement of any claim, suit or action which it defends or
ceases to defend, if pursuant to or as a result of such settlement or cessation,
any injunctive or other equitable relief or admission of liability would be
imposed against Seller. Purchaser shall not consent to the entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to Seller of a release from all
liability in respect to such claim.

10



--------------------------------------------------------------------------------



 



          SECTION 12. NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All
statements contained in this Agreement or in any Exhibit, Schedule or other
document delivered pursuant to this Agreement shall be deemed representations
and warranties hereunder to the party receiving delivery of same.

          SECTION 13. NOTICES. Any notice or other communication provided for
herein or given hereunder to a party hereto shall be in writing and shall be
delivered in person to such party or mailed by first class registered or
certified mail, postage prepaid, addressed as follows:

         

  If to Seller:   Household Receivables Acquisition Company

      2700 Sanders Road

      Prospect Heights, IL 60070
 
       

  If to Purchaser:   HSBC Private Label Acquisition Corporation (USA)

      2700 Sanders Road

      Prospect Heights, IL 60070

          SECTION 14. SEVERABILITY. If any provision, or application thereof, of
this Agreement is held unlawful or unenforceable in any respect, the parties
hereto agree that such illegality or unenforceability shall not affect other
provisions or applications thereof that can be given effect, and this Agreement
shall be construed as if the unlawful or unenforceable provisions are amended so
as to make it valid, reasonable and enforceable and agree to be bound by the
terms of such provision, as modified by the court.

          SECTION 15. AMENDMENTS. This Agreement may be amended or modified only
by a written instrument executed by all the parties hereto.

          SECTION 16. COUNTERPARTS. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute but one instrument.

          SECTION 17. HEADINGS. The headings contained in this Agreement and in
any Exhibits appended hereto are for convenience only and shall not be deemed to
affect the interpretation of the provisions of this Agreement.

          SECTION 18. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

          SECTION 19. INDEPENDENT CONTRACTOR. In performing their
responsibilities pursuant to this Agreement, Seller shall not be deemed to be
the agent of Purchaser and Purchaser shall not be deemed to be the agent of
Seller and each party shall at all times take whatever measures as are necessary
to ensure that its status shall be that of an independent contractor and in no
circumstances shall either party be deemed to

11



--------------------------------------------------------------------------------



 



be the partner, agent or employee of the other. This Agreement is not intended
to create, nor does it create and shall not be construed to create, a
relationship of principal and agent, partner or joint venturer or an association
for profit between Purchaser and Seller. Any amounts ever owing by Purchaser and
Seller pursuant to this Agreement represent contractual obligations only and are
not a loan or debt.

          SECTION 20. NO JOINT VENTURE. Nothing in this Agreement shall be
deemed to create a partnership or joint venture between any of the parties.
Except as expressly set forth herein, no party shall have any authority to bind
or commit the other parties.

          SECTION 21. ENTIRE AGREEMENT. This Agreement is intended to define the
full extent of the legally enforceable undertakings of the parties hereto, and
no related promise or representation, written or oral, which is not set forth
explicitly in this Agreement is intended by either party to be legally binding.
Both parties acknowledge that in deciding to enter into this transaction they
have relied on no representations, written or oral, other than those explicitly
set forth in this Agreement.

[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have entered into this
Agreement as of the date first written above.

              HOUSEHOLD RECEIVABLES ACQUISITION     COMPANY, as Seller
 
       

  By:   /s/ S.H. Smith

     

--------------------------------------------------------------------------------


      Name: S.H. Smith

      Title: Vice President & Assistant Treasurer
 
            HSBC FINANCE CORPORATION     (successor by merger to Household
Finance     Corporation) (with respect to Section 5 only)
 
       

  By:   /s/ Edgar D. Ancona

     

--------------------------------------------------------------------------------


      Name: Edgar D. Ancona

      Title: Executive Vice President — Treasurer
 
            HSBC PRIVATE LABEL ACQUISITION     CORPORATION (USA), as Purchaser
 
       

  By:   /s/ J.W. Hoff

     

--------------------------------------------------------------------------------


      Name: J.W. Hoff

      Title: Treasurer & Chief Financial Officer

ACKNOWLEDGEMENT:

the signatory listed below hereby evidences its acknowledgement of the
agreements, assignments and assumptions set forth herein:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee

     
By:
  /s/ Sue Dignan

 

--------------------------------------------------------------------------------


  Name: Sue Dignan

  Title: Assistant Vice President

 



--------------------------------------------------------------------------------



 



Schedule A



1.   RECEIVABLES PURCHASE AGREEMENTS       Receivables Purchase Agreement (as
has been or may be amended from time to time), dated as of April 15, 2003,
between Household Receivables Acquisition Company and Household Bank (SB), N.A.
      Receivables Purchase Agreement (as has been or may be amended from time to
time), dated as of April 15, 2003, between Household Receivables Acquisition
Company and HRSI Funding, Inc. III.

 